Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of the Effective Date
(as defined herein), is entered into between Karyopharm Therapeutics Inc. (the
“Company”) and Christopher B. Primiano (the “Consultant”). The Consultant and
the Company are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

WHEREAS, the Company wishes to engage the Consultant to provide certain advisory
and other consulting services to the Company, and the Consultant wishes to
provide such services to the Company, in each case subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth in this Agreement, the Parties agree as follows:

 

1.

Engagement and Performance of Services. The Company hereby engages the
Consultant to perform the consulting services as described under the heading
Services in Exhibit A (the “Services”). The Consultant shall perform the
Services remotely unless the circumstances specifically require that the
Consultant be present at the Company’s facilities, or at other locations as
mutually agreed upon by the Parties. The Services may be provided by telephone
or video conference or as otherwise agreed by the Parties. In performing the
Services, the Consultant shall comply with all applicable laws and regulations
and shall perform Services in a manner that is consistent with relevant industry
and professional standards.

 

2.

Consideration. In full consideration of the Services performed and rights
granted by the Consultant under this Agreement, and for so long as the
Consultant provides Services to the Company pursuant to this Agreement, any and
all outstanding and unvested equity awards granted to the Consultant by the
Company will continue to vest and be exercisable in accordance with the
applicable equity plans and award agreement. In addition, the Company shall
reimburse the Consultant for all reasonable and necessary expenses incurred or
paid by the Consultant, at the Company’s request and with the Company’s prior
written approval, in connection with the Consultant’s performance of the
Services, subject, however, to any applicable Company expense policy provided to
the Consultant. In addition, the Company shall pay to the Consultant a
consulting fee of $400 per hour worked (as requested by the Company) after the
fifth hour worked in any calendar month, payable in arrears on the last day of
each month.

 

3.

Relationship of Parties. The Consultant shall perform the Services as an
“independent contractor” and not as an employee or agent of the Company. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner. The Consultant shall not be entitled to
any benefits, coverage or privileges, including, without limitation, social
security, unemployment, medical or pension payments, made available to employees
of the Company; provided, however, and for the avoidance of doubt, that the
foregoing shall not restrict the Consultant from receiving any benefits pursuant
to the Transition Agreement by and between him and the Company (the “Transition



--------------------------------------------------------------------------------

  Agreement”). The Consultant will be fully responsible for all taxes,
contributions and insurance coverage applicable to the Consultant, other than as
described in the Transition Agreement.

 

4.

Non-Disclosure, Inventions Assignment, Non-Competition, and Non-Solicitation
Obligations.

 

  (a)

The Consultant acknowledges and reaffirms the obligations set forth in the
March 17, 2014 Nondisclosure and Inventions Assignment Agreement by and between
the Consultant and the Company (the “Restrictive Covenant Agreement”), as
amended by the Transition Agreement. For purposes of the Restrictive Covenant
Agreement, the Parties acknowledge and agree that the Business Relationship
between the Parties will, except as expressly referenced in the Transition
Agreement, continue for the term of this Agreement and the Consultant’s
obligations pursuant to the Restrictive Covenant Agreement will continue for the
duration of such Business Relationship, and as applicable, for twelve
(12) months thereafter.

 

  (b)

Scope of Disclosure Restrictions. Nothing in this Agreement or elsewhere
prohibits either Party from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies or participating in government agency
investigations or proceedings. Neither Party is required to notify the other
Party of any such communications; provided, however, that nothing herein
authorizes the disclosure of information one Party obtained through a
communication that was subject to the attorney-client privilege. Further,
notwithstanding the Consultant’s confidentiality and nondisclosure obligations,
the Consultant is hereby advised as follows pursuant to the Defend Trade Secrets
Act: “An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

5.

Use of Third Party Facilities or Property. Except as the Company may otherwise
consent in writing, the Consultant agrees not to make any use of any funds,
space, personnel, facilities, equipment, employees or other resources of a third
party, in performing the Services, nor to take any other action that would
result in a third party owning or having a right in the results of the Services
or the Inventions. Without limiting the foregoing, the Consultant agrees that it
will not utilize in the performance of any Services or incorporate

 

2



--------------------------------------------------------------------------------

  into any deliverables or materials provided to the Company: (i) any
confidential information of the Consultant or any third party; or (ii) any
technology, materials, know-how or inventions, covered by proprietary rights of
the Consultant or any third party, except as the Consultant is freely permitted
to do without further compensation by the Company to the Consultant or any third
party. In the event the Consultant incorporates any proprietary know-how,
materials, inventions or technology of the Consultant into any Inventions or
deliverables or other results of Services, the Consultant hereby grants to the
Company a perpetual, irrevocable, non-exclusive, worldwide, royalty-free, fully
paid-up license (with a right to grant sublicenses) under the Consultant’s
intellectual property rights in such know-how, materials, inventions or
technology solely to the extent necessary for the Company to utilize the
Inventions or deliverables or other results of Services for any purpose.

 

6.

Record Retention and Storage. In no event shall the Consultant dispose of any
records or files generated by the Consultant in the course of providing Services
(the “Records”) without first giving the Company sixty (60) days’ prior written
notice of the Consultant’s intent to do so and an opportunity to have the
Records transferred to the Company. Notwithstanding anything in this Section 6
to the contrary, the Consultant may retain copies of the Records to the extent
necessary for compliance with applicable law or regulatory requirements, subject
to the Consultant’s continuing obligations of confidentiality and restrictions
on use under this Agreement, and the Company’s right to access such retained
Records, and have copies made upon reasonable notice to the Consultant.

 

7.

Representation, Warranties and Covenants.

 

  (a)

No Conflict. The Consultant represents that, except as the Consultant has
disclosed in writing to the Company, the Consultant is not bound by the terms of
any agreement with any employer or other party which are inconsistent with the
provisions of this Agreement. The Consultant further represents that the
Consultant’s performance of the Services, and the grant of rights specified in
this Agreement, do not and will not conflict with, or breach any, agreement with
any prior or existing employer or other entity (including without limitation any
nondisclosure or non-competition agreement), and that the Consultant will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any employer or others unless
the Consultant has a license to use such information and materials and to allow
the Company to use such information and materials.

 

  (b)

No Debarment. The Consultant has not been, and is not under consideration to be,
excluded, suspended, debarred or otherwise declared ineligible to participate in
federal healthcare programs, federal procurement or non-procurement programs, or
from any other activities or programs related to the Services contemplated by
this Agreement, including debarment under the provisions of the Generic Drug
Enforcement Act of 1992, as amended from time to time.

 

3



--------------------------------------------------------------------------------

  (c)

No Use of Name. Unless the Company otherwise consents in writing, the Consultant
shall not disclose to a third party the contents of the negotiations and
discussions resulting in this Agreement; provided, however, Consultant may
provide the Consulting Agreement and the Restrictive Covenants Agreement, as
modified by the Transition Agreement, to a prospective future employer. Neither
Party may use the other Party’s name in any form of advertising or promotion,
including press releases, without the prior written consent of the other Party,
except the Company may disclose that it has engaged the Services of the
Consultant and may describe the nature of the Services. The provisions of this
Section 7(c) shall not restrict a Party’s ability to use the other Party’s name
in filings with the Securities and Exchange Commission, the United States Food
and Drug Administration, or other governmental agencies, when required by
applicable law or regulation to do so.

 

  (d)

Not Employment Contract. The Consultant acknowledges that the Consultant is not
an employee of the Company, that this Agreement does not constitute a contract
of employment and does not imply that the Company will continue this Agreement
in effect for any period of time beyond its terms.

 

8.

Consultation Period; Termination.

 

  (a)

Consultation Period. The term of this Agreement shall commence on the date
following the Consultant’s separation from employment with the Company (such
that there shall be no gap in the Consultant’s business relationship with the
Company) (the “Effective Date”) and shall continue in effect until December 31,
2021, unless earlier terminated (x) at any time upon the mutual written consent
of the parties hereto or (y) by either Party as set forth in Section 8(b) below
(the “Consultation Period”). For the avoidance of doubt, however, the
Consultation Period shall not commence, and this Agreement shall be null and
void, if, as specified in the Consultant’s Transition Agreement with the
Company, the Consultant’s employment with the Company is terminated prior to the
Resignation Date (as defined therein) either (x) by the Consultant without Good
Reason (as defined therein) or (y) by the Company for Cause (as defined
therein).

 

  (b)

Termination. The Consultant may terminate this Agreement upon thirty (30) days’
prior written notice to the Company. In addition, either Party may terminate
this Agreement upon fifteen (15) days’ prior written notice to the other Party
if such other Party has materially breached this Agreement and fails to cure the
breach within sixty (60) days of notice being effectively given pursuant to
Section 9 hereof. In the event of termination by either Party as permitted under
this Agreement, the Company shall direct the Consultant as to whether the
Consultant shall stop performing the Services immediately or shall continue such
performance for all or part of the applicable notice period.

 

  (c)

Survival. The termination or expiration of this Agreement shall not affect the
rights or obligations which have accrued prior to the effective date of such
termination or expiration. Sections 4, 6, 7(c), 8, and 12 of this Agreement
shall survive any termination or expiration of this Agreement.

 

4



--------------------------------------------------------------------------------

9.

Notice. All notices required or permitted under this Agreement will be in
writing. Notices shall be given by: (a) delivery in person; (b) by first class
mail with confirmation of delivery, or overnight courier with confirmation of
delivery, to, in the case of Consultant, to the address on file for the Company,
and in the case of the Company, to 85 Wells Ave, Newton, MA, 02459, or for
either Party, at such other address as the recipient may specify in writing
under this procedure; or (c) by email with confirmation of read receipt. Notices
will be deemed to have been given (i) three (3) business days after deposit in
the U.S. mail with proper postage for first class registered or certified mail
prepaid, return receipt requested; (ii) one (1) business day after being sent by
a nationally recognized courier service for next day delivery; or
(iii) confirmation of read receipt of email. In case of email Notice, if
confirmation of read receipt is not returned, notices must be sent by overnight
courier. Notices to the Company must be marked “Attention: Chief Executive
Officer” with a copy to the Chief Human Resources Officer.

 

10.

Assignment; No Subcontracting. This Agreement shall be binding upon and enure to
the benefit of the Parties and their respective successors and permitted
assigns. The Consultant may not assign, subcontract or delegate any of the
Consultant’s rights or obligations under this Agreement without the prior
written consent of the Company. The Company may assign this Agreement to any of
its affiliates or to any successor by law or by merger, acquisition or sale of
assets, provided that any such assignee shall assume all obligations of the
Company under this Agreement.

 

11.

Severability. Each and every provision set forth in this Agreement is
independent and severable from the others, and no provision will be rendered
unenforceable by virtue of the fact that, for any reason, any other provision
may be invalid or unenforceable in whole or in part. If any provision of this
Agreement is invalid or unenforceable for any reason whatsoever, that provision
will be appropriately limited and reformed to the maximum extent provided by
applicable law. If the scope of any restriction contained herein is too broad to
permit enforcement to its full extent, then such restriction will be enforced to
the maximum extent permitted by law so as to be judged reasonable and
enforceable. If, as a result of the unenforceability of a provision or any
limitation on enforceability, the intent of the parties in entering into this
Agreement is materially affected, the parties will negotiate in good faith to
amend this Agreement to as close as possible implement the original intent of
the parties.

 

12.

Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts, without reference to the
state’s conflict-of-laws principles.

 

13.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties pertaining to its subject matter; provided, however, that this Agreement
does not supersede any obligation by any individual who was formerly employed by
the Company. For clarification, but not limitation, this means that if there is
a conflict

 

5



--------------------------------------------------------------------------------

  between Sections 4, 5, or 6 of this Agreement, on the one hand, and any
agreement regarding confidentiality, inventions assignment, non-solicitation,
and/or non-competition obligations for a former employee of the Company,
including, without limitation, the Restricted Covenant Agreement (as amended by
the Transition Agreement), such conflict will be resolved in the manner most
protective of the Company.

 

14.

Waivers. No delay or omission by a Party in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by a Party will be effective only if contained in a written
document signed by such Party. A waiver or consent given by a Party on any one
occasion is effective only in that instance and will not be construed as a bar
to or waiver of any right on any other occasion.

 

15.

Amendments. No amendment of this Agreement shall be binding unless executed in
writing by both Parties.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be executed by their duly authorized representatives as of the Effective Date.

 

KARYOPHARM THERAPEUTICS INC.     CONSULTANT: By:  

/s/ Steven Rotman

    By:  

/s/ Christopher B. Primiano

Name:   Steven Rotman     Name:   Christopher B. Primiano Title:   Chief Human
Resources Officer       Date:  

September 25, 2020

    Date:  

September 25, 2020

 

7



--------------------------------------------------------------------------------

Exhibit A

 

I.

DESCRIPTION OF SERVICES

The Consultant shall provide assistance to the Company, as from time to time
reasonably requested by the Chief Executive Officer, Chief Human Resources
Officer, Senior Vice President, Legal or Senior Vice President, Business
Development, in any area related to the legal matters or ongoing business
development needs of the Company and its subsidiaries.

The Consultant shall devote up to 20 hours per month to providing Services.

 

8